Citation Nr: 0218180	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder with degenerative changes, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
25, 1991 to June 28, 1991.

This matter comes before VA Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision 
that granted a 20 percent rating for the service-connected 
low back disorder, but denied increased ratings for 
hypertension and a right knee disability, as well as a 
total rating based on unemployability due to service-
connected disability.  Following the RO's March 1999 
notification of that decision, the veteran filed a Notice 
of Disagreement (NOD) in April 1999, the RO issued a 
Statement of the Case (SOC) in April 1999; and the veteran 
filed his Substantive Appeal in April 1999.  Supplemental 
statements of the case were issued to the veteran in 
January 2002 and July 2002.

This case was remanded by a decision of the Board dated in 
October 2000.  Development having been accomplished, the 
case is now ready for appellate review. 


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claims on appeal has been 
accomplished.  

2.  The veteran's back disorder with degenerative changes 
is manifested by symptoms which include a reported chronic 
pain process, some pain on palpation, and flexion to 75 
degrees, without evidence of muscle spasm, erythema, bony 
or soft tissue abnormality, excess fatigability, 
incoordination, weakened movement or unilateral loss of 
lateral spine motion in a standing position, a positive 
Goldthwait's sign, marked limitation of forward bending in 
a standing position, loss of lateral motion or narrowing 
or irregularity of the joint space.

3.  The veteran's right knee degenerative changes have 
been clinically noted to be manifested by flexion from 100 
to 130 degrees, pain on palpation, evidence of anterior 
cruciate ligament deficiency, a mildly antalgic gait, and 
complaints of chronic pain with a potential for a high 
degree of functional loss; no evidence of instability, 
edema, erythema, bony or soft tissue abnormality, weakened 
movement, excess fatigability or incoordination in the 
legs in clinically indicated.

4.  The veteran has a history of diastolic blood pressure 
readings of predominantly between 80 to 95 requiring 
continuous medication for control of his condition; there 
is no medical evidence of diastolic blood pressure 
readings of predominantly 110 or more, or systolic blood 
pressure readings of predominantly 200 or more. 

5.  The appellant has a high school diploma and has 
employment experience as an aircraft sheetmetal worker; he 
reports that he last worked on a regular basis in November 
1995.  

6.  The appellant's service-connected disabilities do not 
render him unable to secure or follow a substantially 
gainful occupation consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back disorder with degenerative changes have not 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5292, 5295 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5003 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7101(2002).

4.  The criteria for the assignment of a total disability 
rating based upon individual unemployability due to 
service-connected disability have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act 
and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to 
fairly adjudicate the claims on appeal has been 
accomplished. 

As evidenced by the April 1999 statement of the case and 
the Supplemental Statements of the Case dated in January 
2002 and July 2002, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claims, and the evidence which has 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support 
his claims, and that he has been provided ample 
opportunity to submit information and evidence, as 
evidenced by various letters soliciting information and/or 
evidence (see, e.g., RO letter of April 2002).  Moreover, 
because, as explained below, there is no indication that 
there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  He underwent VA 
examinations in February 1999, December 2000 and February 
2001, and extensive VA clinical records dated between 1994 
and October 2000 have been associated with the claims 
file.  The case was remanded by a decision of the Board 
dated in October 2000 for further development of the 
claims.  Significantly, neither the appellant nor his 
attorney-representative has indicated, and there is 
otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

Under these circumstances, the Board finds that 
adjudication of the claims on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability 
to function under the ordinary conditions of daily life, 
and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the evaluations to be assigned to the 
various disabilities.  If there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  In assessing a claim for an increased 
rating, the history of the disability should be 
considered.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2001).  Where 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

I.  Increased rating for a low back disorder with 
degenerative changes.

Factual Background

Service connection for a back disorder with degenerative 
changes was granted by rating action dated in August 1996 
and a 10 percent disability evaluation was assigned.  A 
claim for an increased rating in this regard was received 
in September 1998.  The 10 percent disability evaluation 
was increased to 20 percent by rating action dated in 
February 1999, effective from the date of the claim for an 
increase received on September 14, 1998.

The veteran contends that the symptoms associated with his 
service-connected back disorder have increased in severity 
and warrant a higher rating.  

The veteran underwent a VA spine examination in February 
1999 whereupon his chief complaint was noted to be low 
back and left leg pain with onset in 1991 after injury in 
service.  He stated that he had seen a physician who had 
diagnosed muscle strain and degenerative disc disease.  
The appellant stated that pain was now constant, and was 
focused in the low back with radiation into the left leg.  
He said that activity made it worse and that rest helped.  
He related that he took Percocet and Relafen for his 
symptoms. 

Upon physical examination, active range of motion of the 
lower extremities was within normal limits in all joints.  
Sensation was decreased to pinprick and light touch over 
the left lower leg from the toes going distally all up the 
way to the abdomen and thorax up to the level of T5.  Deep 
tendon reflexes were present and equal.  Muscle strength 
was 5/5 in all joints.  Great toe dorsiflexion was within 
normal limits.  There was no leg length discrepancy.  
Straight leg raising was negative, bilaterally.  There was 
pain on very minimal palpation of the lumbosacral spine, 
but no evidence of muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles.  It was reported that 
active range of motion of the lumbosacral was decreased, 
with flexion to about 20 degrees.  Extension and lateral 
flexion were within normal limits.  Gait was not antalgic 
and was without the use of any assistive device.  The 
veteran did not limp, and no other focal neuromuscular 
deficits were observed.  In the diagnosis, the examiner 
stated that clinically, the appellant had low back pain 
with some inconsistencies between subjective and objective 
findings.  An example of this was noted to be decreased 
sensation to pinprick and light touch over the left lower 
extremity going distally all the way up on the left side 
of his body to T6, which was not governed by the 
lumbosacral nerves, and without any reported history of 
thoracic injury.  The examiner reiterated that there was 
no other significant focal neuromuscular or functional 
deficit on current examination. 

Following VA examination, the 10 percent rating for 
degenerative changes of the back was increased to 20 
percent, effective from September 14, 1998.

The veteran underwent VA examination of the joints in 
December 2000.  He indicated that back pain was chronic 
and was increased upon activity.  He related that pain was 
confined to the affected area, and that rest alleviated 
his symptoms.  Examination findings specific to the 
thoracolumbar and lumbosacral spine included flexion to 75 
degrees, extension to 30 degrees, and left and right 
lateral flexion to 35 degrees.  Sensation was intact to 
pinprick and light touch over the dermatomes of the lower 
extremities.  Muscle strength in the lower extremities was 
5/5 in all joints.  Deep tendon reflexes were present and 
equal.  Straight leg raising was negative, bilaterally.  
It was reported that there was no pain, edema, erythema, 
or bony or soft tissue abnormality of the lumbosacral 
spine.  There was no muscle spasm or fasciculation of the 
thoracolumbar paraspinal muscles.  In the assessment, the 
examiner stated that clinically, the veteran had pain in 
the low back, but that there was no weakened movement, 
excess fatigability or incoordination.  

VA outpatient notes dated between 1994 and October 2000 
were received showing that the veteran received treatment 
throughout for complaints which included chronic multiple 
and generalized joint pain.  In February 2000, it was 
recorded that the veteran's low back was especially 
bothering him, and that he had paroxysms of worsening 
pain.  Upon complaints of aching joints in April 2000, it 
was noted that back pain "comes and goes."  He indicated 
in October 2000 that he had stiffness in the joints, 
particularly in the morning.  

An X-ray of the chest in February 2001 revealed lower 
dorsal kyphosis.

Legal Analysis

The veteran's low back disorder with degenerative changes 
is evaluated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 pertaining to limitation of motion.  
Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  Id.

The service-connected back disorder is also evaluated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003 
pertaining to arthritis, which provides that arthritis 
established by x-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (here, 
Diagnostic Code 5292 for limitation of motion of the 
lumbar spine).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a 10 percent 
rating is assignable for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added.  Id.

Alternatively, low back disability may also be evaluated 
under 38 C.F.R. 4.71a, Diagnostic Code 5295 which provides 
that a 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity 
of the joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present 
if there is also abnormal mobility on forced motion.  38 
C.F.R. Part 4, Code 5295.

The Board points out in this instance that although the 
veteran has rendered a history of degenerative disc 
disease, he is only service-connected for osteoarthritis 
and/or degenerative joint changes of the lumbar spine.  
The veteran is therefore not service-connected for disc 
disease and his service-connected back disorder will not 
be evaluated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  

The veteran's service-connected low back disorder has been 
primarily characterized by complaints of back pain, some 
limitation of motion, and radicular symptomatology to 
varying degrees, as well as degenerative changes shown on 
X-ray.  The Board observes that examination of the spine 
during the appeal period has not disclosed any substantial 
objective evidence of low back pathology except for some 
decreased range of motion, and X-ray evidence of a 
degenerative process.  Although the evidence indicates 
that he complains of constant back pain more often than 
not, he appears to have had relatively stable low back 
function throughout this time frame despite a showing of a 
marked decrease in flexion on VA examination in February 
1999.  It was found at that time, however, that there were 
significant inconsistencies between the subjective and 
objective findings, and that there were no other focal 
neuromuscular deficits.  VA outpatient records dated 
between 1997 and October 2000 document continuing 
complaints of chronic pain affecting multiple joints 
including the back, but the veteran indicated in April 
2000 that back pain was more intermittent in character.  
The Board notes that flexion of the low back had 
substantially improved to 75 degrees upon VA examination 
in December 2000, that there was no pain upon palpation at 
this time, or evidence of focal neuromuscular deficits.  
The examiner stated that the appellant had no weakness, 
fatigability or incoordination in this respect, and it was 
clearly indicated that no neurologic dysfunction could be 
objectively confirmed.  Reviewing the clinical record in 
light of applicable criteria, the Board finds the 20 
percent disability evaluation which has been assigned for 
the service-connected back disability is appropriate in 
light of the analysis noted above.  No weakened movement, 
pain with abnormal motion, muscle spasm or unilateral loss 
of lateral spine motion in a standing position has been 
reported, nor has a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion, or narrowing or irregularity of the 
joint space is currently indicated.  The Board has 
carefully considered the totality of the evidence relating 
to the service-connected back disability in conjunction 
with the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
to include in light of functional impairment which may be 
attributed thereto with respect to the holding in DeLuca 
v. Brown, 8 Vet.App. 202, 205-7 (1995) and finds that the 
20 percent disability evaluation currently assigned 
adequately contemplates any and all disability associated 
with the lumbar spine, to include pain resulting in any 
functional loss.  In other words, the RO has considered 
functional loss due to pain in the assignment of the 
current evaluation, and consideration of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca provides no basis in this case for 
consideration of any higher evaluation under any pertinent 
provision of the rating schedule.  The Board finds that 
absent a showing of more significant objective evidence of 
lumbar pathology, an evaluation in excess of 20 percent is 
not warranted under any applicable rating criteria.  
Diagnostic Code 5003 does not provide for an evaluation in 
excess of 10 percent for a single major joint.  Therefore, 
a rating in excess of 20 percent for the service-connected 
back disorder is denied.

II.  Increased rating for right knee disability.

Service connection for degenerative changes of the right 
knee was granted by rating action dated in August 1996.  A 
10 percent disability evaluation was granted at that time 
which has been continued to date.  A claim for an 
increased rating in this regard was received in September 
1998..

The veteran contends that the symptoms associated with his 
service-connected right knee disorder have increased in 
severity and warrant a higher rating.

VA outpatient notes dated between 1994 and October 2000 
were received showing that the veteran received treatment 
throughout for complaints which included chronic multiple 
and generalized joint pain, including right knee 
symptomatology.  In September 1999, right knee range of 
motion was noted to be from 5 to 110 degrees with pain.  
There was stable varus and patellar grind.  It was 
indicated that there was an ACL deficiency with 
patellofemoral dysfunction.  The right knee was injected 
on that occasion.  The veteran returned in November 1999 
and reported that there had been some improvement after 
the previous injection, but that pain had returned.  Range 
of motion was from zero to 100 degrees with some crepitus.  
The Lachman's and patellar grind tests were positive.  In 
April 2000, it was observed that the veteran was walking 
with a cane.  

Upon VA examination of the right knee in December 2000, 
the veteran's chief complaints included right knee pain 
which he stated had been diagnosed as degenerative joint 
disease.  He related that he took Celebrex and Vicodin for 
relief of his symptoms.  Upon examination, knee flexion 
was from zero to 130 degrees, bilaterally.  There was no 
leg length discrepancy.  The patellar apprehension and 
Apley grind tests were positive on the right.  There was 
some pain on palpation of the medial, lateral and 
popliteal area of the right knee.  There was no edema, 
erythema, bony or soft tissue abnormality of the right 
knee.  There was no mediolateral or anteroposterior 
instability of the right knee.  It was observed that gait 
appeared to be mildly antalgic without the use of any 
assistive device.  It was noted that there was a small 
limp on the left.  There were no focal neuromuscular 
deficits.  

In the assessment, the examiner stated that a magnetic 
imaging scan (MRI) of the right knee was reviewed, and 
that the impression was patellofemoral cartilage and 
trochlear cartilage loss compatible with severe 
patellofemoral osteoarthritis.  It was opined that the 
findings most likely represented a lateral meniscal cyst 
without definite meniscal injury.  There was some intra-
substance signal within the collateral meniscus, but that 
due to motion artifact, it was difficult to ascertain 
whether this could represent a meniscal tear.  It was 
reported that clinically, the veteran had pain in the 
right knee with the diagnosis of degenerative joint 
disease of the right knee.  It was added that there was no 
weakened movement, excess fatigability or incoordination 
in the legs, but that the likely extent to which the 
appellant experienced functional loss in the right knee 
due to flare-ups was high.

Legal Analysis

The Board observes that historically, the RO has rated the 
veteran's right knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 on the basis of degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes, for the 
specific joint or joints involved (here, Diagnostic Code 
5260, for limitation of flexion of the leg at the knee 
joint, and Diagnostic Code 5261, for limitation of 
extension of the leg at the knee joint).  When the 
limitation of motion of the specific joints is not 
compensable under the specific code, a 10 percent rating 
is for assignment where there is evidence of arthritis and 
some limitation of motion.  38 C.F.R. § 4.71a Diagnostic 
Code 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is 
assignable for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added. 

Applicable regulations also provide that knee disability 
may be rated on the basis of limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 
5261.  The Rating Schedule provides that flexion of the 
leg limited to 60 degrees warrants a noncompensable 
rating; flexion limited to 45 degrees warrants a 10 
percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Extension limited to 5 degrees 
warrants a noncompensable rating; extension limited to 10 
degrees warrants a 10 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; and extension 
limited to 20 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Flexion of the knee 
to 140 degrees is considered full, and extension to 0 
degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
II.  

The Board observes in this instance, however, that there 
is no objective evidence establishing limitation of either 
flexion or extension of the left knee that would meet the 
criteria for the minimal compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
respectively.  As noted above, range of motion studies 
conducted during the course of the appeal period do not 
show that the appellant has lacked flexion to at least 30 
degrees or extension to 15 degrees to be entitled to a 
higher evaluation under these rating criteria.  
Consequently, there is no objective evidence of loss of 
either extension or flexion so as to warrant even a 
compensable evaluation under Diagnostic Code 5261 or 
Diagnostic Code 5260, respectively, during flare-ups of 
pain.

The record reflects that the veteran primarily complains 
of a pain in the right knee, and he is shown to have had 
fluctuating degrees of flexion during the appeal period - 
from 100 degrees in November 1999, to 130 degrees upon 
more recent VA examination in December 2000.  VA clinic 
notes dating from August 1997 reflect well-documented 
symptoms in this regard, to include chronic pain and 
evidence of flare-ups.  In December 2000, the VA examiner 
reported that there was some pain on palpation, as well as 
evidence of severe osteoarthritis, and that the likely 
extent of functional loss in the right knee due to flare-
ups was high.  It was reported, however, that he had no 
instability, edema, erythema, bony or soft tissue 
abnormality of the right knee, weakened movement, excess 
fatigability or incoordination in the legs.  It was 
observed that gait appeared to be mildly antalgic without 
the use of any assistive device.  However, it does not 
appear that the veteran is consistently dependent on such 
support for ambulation.  The Board finds that while the 
veteran may contend that his left knee symptoms warrant a 
rating in excess of 10 percent, Diagnostic Code 5003 does 
not provide for a rating in excess of 10 percent for a 
single major joint.  Moreover, the objective evidence does 
not indicate that the veteran's knee pain, which affects 
some of his functional abilities, is so disabling as to 
meet the criteria for the 10 percent evaluation under 
Diagnostic Codes 5260 or 5261, much less the criteria for 
the next higher, 20 evaluation under either Diagnostic 
Code.  The Board also finds that the veteran's current 10 
percent rating under DC 5003 for painful motion 
contemplates any functional loss due to pain.  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. at 204-7 and Johnson v. Brown, 9 Vet. 
App. 7 (1996).  In short, the VA rating schedule simply 
does not authorize assignment of a higher rating for 
limitation of motion in a case, such as this, in which the 
veteran's actual range of motion findings do not even meet 
the criteria for a noncompensable rating under either DC 
5260 or 5261.  See 38 C.F.R. § 4.71a, DC 5003. 

Pertinent to the current appeal, the Board notes that the 
General Counsel of VA has held that a veteran who has 
arthritis and instability in the knee may receive separate 
ratings under Diagnostic Codes 5003 and 5257.  In this 
case, however, the Board finds that consideration of the 
veteran's entitlement to separate, compensable evaluations 
under Diagnostic Codes 5257, and Diagnostic Code 5003, is 
not for consideration, as no objective or clinical 
findings of instability have been shown on examination.  
Moreover, as indicated previously, the requisite 
limitation of motion required for a zero percent 
evaluation under Codes 5260 or 5261, limitation of flexion 
to 60 degrees or limitation of extension to 5 degrees, has 
not been demonstrated so as to warrant separate 
evaluations under Codes 5257 and 5003.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997); and VAOPGCPREC 
9-98 (Aug. 14, 1998).

As well, there is no basis for assignment of a higher 
evaluation for the right knee disability under or any 
other potentially applicable diagnostic code which might 
afford the veteran a higher rating in this regard, to 
include 5256, 5258, or 5262, as no ankylosis, dislocation 
of the semilunar cartilage or malunion/nonunion of the 
tibia is demonstrated, respectively.  The Board thus 
concludes that after a review of the totality of the 
medical evidence, a disability evaluation in excess of 10 
percent is not warranted for the right knee under any 
applicable rating criteria.

III. Increased rating for hypertension.

Service connection for hypertension was granted by rating 
action dated in April 1992.  A 10 percent disability 
rating was established at that time which has been 
continued to dated.  A claim for an increased rating in 
this regard was received in September 1998.  

The veteran and his representative contend that his 
service-connected hypertension is more severely disabling 
than reflected by the currently assigned disability 
evaluation and should be rated at least 20 percent 
disabling.  It is maintained that if the appellant does 
not take medication, his diastolic blood pressure readings 
would be predominantly 110 or more, for which a 20 percent 
disability evaluation is warranted.  

Factual Background

The veteran underwent a VA hypertension examination in 
February 1999.  He stated that he had been followed at the 
VA for this problem but denied having any symptoms related 
to his blood pressure.  It was reported that he was on 
medication, and denied side effects from its use.  The 
appellant related that his blood pressure was only 
intermittently controlled, and was greatly exacerbated by 
stress.  The examiner noted that no prior medical records 
were available for review

On physical examination, it was observed that the veteran 
was in no apparent distress.  Blood pressure was 165/96 
with a pulse rate of 100.  Examination of the heart 
revealed a regular rate and rhythm without murmur or 
gallop with a normal S1 and S2.  A diagnosis of history of 
hypertension, apparently intermittently controlled with 
medications, was rendered.  It was added that he denied 
any atherosclerotic complications of hypertension, and 
that none were evident on physical examination.  

VA outpatient notes dated between August 1997 and October 
2000 were received reflecting that the veteran's blood 
pressure was taken on numerous occasion and that it widely 
fluctuated in degree - from a high of 171/111 in July 1998 
to a low of 117/72 in April 2000.  However, his diastolic 
readings were shown to be predominantly between 80 and 95, 
and his systolic readings were predominantly less than 
140.

The veteran most recently underwent VA examination in 
February 2001 where it was indicated that the claims 
folder was reviewed.  It was reported that since initial 
identification of high blood pressure in 1991, he had been 
on medication with variable control at times.  The 
examiner observed that there were entries in the medical 
record from 1994 and 1995 with diastolic readings in the 
70s, as well as above 110, and with systolic reading in 
the 120s, as well as in the 150s.

On examination, it was reported that fundi were benign and 
that there was no jugular venous distention or carotid 
bruits.  The cardiac examination revealed an S1 and S2 
with no murmurs, rubs or gallops.  The point of maximal 
impulse was in the fourth left intercostal space.  Blood 
pressure readings taken at several intervals were recorded 
as 179/108, 150/96 and 150/100, with a pulse rate range 
from 88 to 98.  

The examiner provided an impression indicating that the 
veteran had a 10-year history of hypertension which was 
moderately to poorly controlled.  It was noted that he 
reported that his blood pressure went up considerably when 
he was anxious or excited, and came back down when his 
psychotropic medication allowed him to be more relaxed.  
It was added that in speaking with him and reviewing the 
claims folder, it was found that his hypertension was 
considered to be poorly controlled.  It was noted that the 
appellant was sent for a chest X-ray, electrocardiogram 
(EKG) and urinalysis, but that at that point, there was no 
indication of end-organ damage.  The examiner opined that 
it was not believed that the veteran's hypertension 
impacted his employability in any way.  X-ray results and 
impressions included left ventricular configuration 
consistent with hypertrophy, aortic atherosclerosis, 
retrocardiac density, tortuous aorta versus possible 
hiatal hernia.  It was reported that EKG results revealed 
normal sinus rhythm, occasional premature ventricular 
contraction and premature atrial contractions, first 
degree AV block, nonspecific flattening in the inferior 
lead and borderline left ventricular hypertrophy.

Legal Analysis

The RO has evaluated the veteran's hypertension as 10 
percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  The diagnostic criteria 
provides that a minimum 10 percent rating is assigned for 
hypertension with diastolic pressure predominantly 100 or 
more; or systolic pressure predominantly 160 or more, or a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).

The record contains clinical evidence throughout the 
appeal period, from September 1997, indicating that the 
veteran has had widely fluctuating high blood pressure 
readings over the years and requires continuous medication 
for control of his symptoms.  Such readings have ranged 
from a high of 171/111 in July 1998 and 179/108 on VA 
examination in February 2001, to a low of 117/72 in April 
2000.  The record reflects, however, that the majority of 
the diastolic blood pressure readings obtained during this 
time frame have ranged between 80 and 95 and have been 
predominantly less than 100.  His systolic blood pressure 
readings are clearly shown to have been predominantly less 
than 160 during the same period.  Under these 
circumstances, the Board finds that no more than a 10 
percent disability evaluation is warranted for the 
service-connected hypertension.  While the veteran has 
stated that his blood pressure readings would be 
predominantly 110 or more if he did not take his 
medication, the Board points out that the requirement for 
continuous medication has already been factored into the 
criteria for a 10 percent disability evaluation.  
Consequently, absent a clinical showing of diastolic 
pressures of predominantly 110 or more, or systolic 
pressures of predominantly 200 or more, a rating in excess 
of 10 percent for service-connected hypertension is not 
warranted.  

Additionally, there is no showing that the symptomatology 
associated with the veteran's service-connected 
disabilities reflects such an exceptional or unusual 
disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disabilities are not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the conditions are not shown to warrant frequent 
periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
the claims to the RO for the procedural actions outlined 
in 38 C.F.R. §  3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Total rating based on unemployability.

Factual Background

As noted above, service connection is in effect for a back 
disorder, rated 20 percent disabling, a right knee 
disorder, rated 10 percent disabling, and hypertension, 
rated 10 percent disabling.  A combined disability 
evaluation of 40 percent is in effect for service-
connected disability.  See 38 C.F.R. § 4.25 (Combined 
Ratings Table).  In an application for Increased 
Compensation Based on Unemployability received in 
September 1998, the veteran indicated that he completed 
high school.  He stated that he had occupational 
experience as an aircraft sheetmetal worker, and that he 
last worked on a full-time basis in November 1995.

A letter dated n October 1998 was received from the 
veteran's employer noting that he had been hired in July 
1965 and had retired in November 1996.

A letter dated in June 1997 from the VA regional 
Vocational and Rehabilitation Counseling office was 
received in April 1999 in support of the claim in which 
the veteran was advised that the criteria for vocational 
rehabilitation eligibility were not met and that his claim 
for such was denied.  It was noted that limitations 
resulting from his service-connected disabilities included 
heavy lifting, bending, squatting, stooping, standing or 
sitting for prolonged periods, and with consideration of 
his previous employment experience and prior training, it 
was not feasible for him to achieve a vocational goal. 

A letter from the veteran's employer dated in March 1997 
was received in June November 2000 indicating that he was 
not qualified for special early retirement benefits after 
review by a medical consultant.

On VA examination in December 2000, the examiner rendered 
an opinion as to the effect that the veteran's service-
connected back and right knee disability had on his 
employability.  The examiner opined that the veteran was 
able to be gainfully employed as long as it did not 
involve prolonged standing, walking, running, jumping or 
climbing.  It was felt that the appellant most probably 
could engage in some kind of sedentary employment.  On VA 
examination in February 2001, the examiner opined that it 
was not believed that the veteran's hypertension impacted 
his employability in any way.

Incomplete and undated Social Security Administration 
(SSA) documentation was received in June 2002 indicated 
that the appellant had been approved for such benefits.  
He was found to have severe impairments under the Social 
Security Act and Regulations which included obesity, 
residuals of three right shoulder operations, 
hypertension, vertebrogenic disorders with L-5 
radiculopathy and post-traumatic stress disorder with 
depression which prevented him from sustained 
standing/walking, significant lifting/carrying or work 
involving stress or public interaction.  

Legal Analysis

A total disability rating based upon individual 
unemployability due to a service-connected disability may 
be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19 (2002).  The regulations further provide 
that if there is only one such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2002).  

For a veteran to prevail on a total rating claim, the 
record must reflect some factor which takes the claimant's 
case outside the norm.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1996); 38 C.F.R. § 4.1, 4.15 (2002).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See Van Hoose, supra, at 
363; 38 U.S.C.A. § 4.16(a).  The fact that a veteran is 
unemployed generally is insufficient to demonstrate that 
he is "unemployable" within the meaning of the pertinent 
laws and regulations.  A thorough, longitudinal review of 
all the evidence is necessary to obtain a full 
understanding of the case.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In a precedent decision, the VA General Counsel concluded 
that controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow 
a substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled 
without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91.

At the outset, the Board points out that the record in 
this instance reflects that the veteran does not meet the 
basic schedular requirements for a total rating based on 
unemployability, as set forth in 38 C.F.R. § 4.16(a) 
(2002).  In this case, the veteran has three service-
connected disabilities, none of which is at least 60 
percent singly, or 40 percent, with other disability to 
bring the combined rating to 70 percent or more, as 
required by regulation for the assignment of a total 
rating.  Thus, the Board finds that the veteran fails to 
meet the initial criteria for consideration of a total 
rating based on individual unemployability due to a 
service-connected disability.  The Board has nevertheless 
considered the veteran's contentions that he is unable to 
work due to his multiple service-connected disabilities.  

It is evident from the medical evidence recited above that 
the symptoms attributable to the veteran's service-
connected disabilities do produce some industrial 
impairment.  The record reflects complaints of chronic 
pain associated with his back and right knee disabilities 
for which considerable activity restrictions have been 
imposed.  His service-connected hypertension has been 
determined to be poorly controlled.  However, despite such 
symptoms, it was found on VA examinations in December 2000 
that the veteran was at least capable of some sedentary 
employment, which clearly indicates that his service-
connected disabilities are not so severe or far reaching 
as to result in a finding of unemployability as a result 
thereof.  Moreover, the record demonstrates that he has 
other nonservice-connected disorders, including obesity, 
chronic shoulder disability and a psychiatric disorder 
which appear to significantly impact on his ability to 
obtain and retain substantially gainful employment.  Thus 
after consideration of all procurable and assembled data, 
the evidence supports a finding that the veteran's 
service-connected disabilities do not prevent him from 
maintaining substantially gainful employment consistent 
with his education and prior work experience.

The Board acknowledges the SSA's determination that the 
appellant is totally disabled for Social Security 
purposes.  It must be pointed out, however, that while 
findings made by the SSA regarding the existence of a 
total and permanent disability and resulting 
unemployability are relevant to determining whether a 
total disability rating on the basis of unemployability is 
applicable under VA laws and regulations, and thus must be 
considered by the Board, the findings of SSA are not 
binding on the Board, since the rules and regulations 
governing the award of Social Security disability benefits 
differ form those governing the award of VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Furthermore, as noted above, review of the SSA 
determination reveals that SSA found the veteran to be 
disabled due, in part, to obesity, residuals of three 
right shoulder operations and post-traumatic stress 
disorder with depression which are not service connected, 
and which therefore may not be considered in a claim for a 
total disability rating based on unemployability.  
Therefore, as indicated above, the Board believes that the 
current record strongly supports the conclusion that the 
veteran is not unable to obtain or retain substantially 
gainful employment solely on the basis of service-
connected disability.

The veteran has undoubtedly experienced impairment in his 
ability to perform substantially gainful employment due to 
his service-connected disability, primarily his service-
connected orthopedic disorders.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. 
§ 4.1 (2002).  The Board believes, in light of recent 
medical examinations and VA outpatient clinical reports, 
that the VA Schedule for Rating Disabilities and the 
disability evaluation assigned to the veteran's disorders 
under that schedule accurately reflects the veteran's 
overall impairment to his earning capacity due to his 
service- connected disability.  Therefore, a total rating 
for compensation based on individual unemployability due 
to a service-connected disability is not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

An evaluation in excess of 20 percent for a back disorder 
with degenerative changes is denied.

An evaluation in excess of 10 percent for degenerative 
changes of the right knee is denied.

An evaluation in excess of 10 percent for hypertension is 
denied. opined that it was not believed that the veteran's 
hypertension impacted his employability in any way

A total rating based on unemployability due to service-
connected disability is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

